Citation Nr: 1636182	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  08-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for cervical degenerative disc disease with spinal stenosis (neck disability) prior to April 5, 2004; a disability rating in excess of 20 percent from April 5, 2004, to February 23, 2010; a disability rating in excess of 30 percent from February 24, 2010, to October 21, 2014; a disability rating in excess of 20 percent from October 22, 2014, to August 26, 2015; and a disability rating in excess of 30 percent on and after October 1, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which effectuated a June 2007 Board decision granting service connection for residuals of a cervical spine injury.  This matter was remanded by the Board in December 2011, December 2013, and June 2014.  

The RO assigned a temporary total disability rating for the period from August 27, 2015, to September 30, 2015.  Because the disability rating assigned is the maximum rating available for that period, that period is no longer on appeal, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Since the Agency of Original Jurisdiction (AOJ) last considered the appeal, additional evidence has been added to the file.  In correspondence dated April 2016, the Veteran's representative waived initial AOJ review of additional evidence and, as such, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. 
§ 7105(e) (West 2014).


FINDINGS OF FACT

1.  Prior to February 24, 2010, the Veteran's service-connected neck disability was manifested by pain and by symptoms most nearly approximating moderate limitation of motion of the cervical spine, with no evidence of ankylosis or intervertebral disc syndrome (IVDS).

2.  On and after February 24, 2010, the Veteran's service-connected neck disability was manifested by pain and by symptoms most nearly approximating forward flexion of the neck to 15 degrees or less, with no evidence of ankylosis, and with IVDS with incapacitating episodes of at least one week total duration but less than two weeks total duration in the past 12 months.


CONCLUSIONS OF LAW

1.  Prior to February 24, 2010, the criteria for a disability rating of 20 percent, but no higher, for a neck disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7 (2015); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).

2.  On and after February 24, 2010, the criteria for a disability rating of 30 percent, but no higher, for a neck disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The issue adjudicated herein arises from the original grant of service connection.  In Dingess/Hartman v. Nicholson, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases in which an issue has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  Service treatment records and available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded appropriate VA medical examinations. The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.  Additionally, the Board finds the AOJ substantially complied with the remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7 (2015).  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2015).  

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id., see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 (2015)).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran contends that his service-connected neck disability is more disabling than the current evaluations reflect.

The Veteran submitted a claim to reopen his claim for entitlement to service connection for a neck disability in August 2001.  The Board granted service connection in June 2007, and the grant was implemented by rating decision dated August 2007, at which time the Veteran's neck disability was rated as 10 percent disabling prior to April 5, 2004, and as 20 percent disabling thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001), the rating criteria which was in effect at the time of the Veteran's claim.  

Under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001), if limitation of motion of the cervical spine is slight, then a 10 percent rating is warranted; if moderate, then a 20 percent rating is warranted; and, if severe, a 30 percent rating is warranted.  The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2001).  It should also be noted that use of terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001). 

A July 2012 rating decision increased the Veteran's disability rating to 30 percent effective February 24, 2010, considering the rating criteria described above, but applying 38 C.F.R. § 4.71a, Diagnostic Code 5242, rating criteria which went into effect September 26, 2003, as more favorable to the Veteran.  A September 2015 rating decision decreased the disability rating to 20 percent effective October 22, 2014.  In December 2015, the Veteran was awarded a temporary total disability rating from August 27, 2015, to September 30, 2015, as a result of neck surgery, and his neck disability was again rated as 30 percent disabling from October 1, 2015.  

As of September 26, 2003, and as relevant to the cervical spine, under Diagnostic Code 5242 and the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for: forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

As relevant to the cervical spine, a 20 percent evaluation is warranted for: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent evaluation is warranted for: forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  As relevant to the cervical spine, a 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.  

Note (2) states that normal forward flexion of the cervical spine is from 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in Note (2) are the maximum that can be used for calculation of the combined range of motion.  Id.  Note (4) provides that each range of motion measurement should be rounded to the nearest five degrees.

Additionally, under the current rating criteria, when Intervertebral Disc Syndrome (IVDS) is present, it may be rated either under the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in a higher evaluation when all disabilities are combined under 38 U.S.C.A. § 4.25 (2015).  The IVDS Formula provides for ratings based on the total duration over a one year period of incapacitating episodes, defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Historically, prior to September 23, 2002, IVDS warranted a 10 percent rating when it was mild; a 20 percent rating when it was moderate, with recurrent attacks; a 40 percent rating when it was severe, with recurring attacks with intermittent relief; and a maximum 60 percent rating when it was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Effective September 23, 2002, the rating criteria for evaluation of IVDS were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a rating of 20 percent was warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a rating of 40 percent was warranted with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months; and a rating of 60 percent was warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

This regulation was again slightly revised in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  

When amended regulations expressly state an effective date and, as in this case, do not include any provision for retroactive applicability, the new regulations cannot be applied prior to the stated effective date, but the prior version may be applied, if more favorable, to the periods before and after the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2014); 38 C.F.R. § 3.114 (2015).  

Preliminary, the Board notes that throughout the pendency of the appeal the Veteran has complained of neurological symptoms of the upper extremities which have variously been attributed to his neck disability and to other non-service-connected conditions, including carpal tunnel syndrome.  However, service connection is already in effect for radiculopathy of the upper extremities throughout much of the period on appeal.  Additionally, the Veteran has been granted service connection and a 10 percent disability rating for a surgical scar of the neck.  As the Veteran has not expressed disagreement with the ratings or effective dates assigned, these issues are not for appellate consideration.

A.  Prior to February 24, 2010

After a careful review of all the evidence of record, lay and medical, the Board finds throughout the period prior to February 24, 2010, the weight of the competent and credible evidence demonstrates that the Veteran's neck disability was manifested by symptomatology most nearly approximating moderate limitation of motion of the cervical spine.  As such, the Board finds that the 20 percent disability rating currently assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (in effect until September 26, 2003) effective August 5, 2004, is appropriate, but should also extend throughout the period on appeal prior to February 24, 2010.

VA and private treatment records dated prior to August 2004 reflect frequent complaints of neck pain, at times very severe.  In January 2001, before the Veteran filed his claim for service connection, poor range of motion in all planes secondary to pain was noted.  In August 2002, a private physician, Dr. C. Yorke, noted full flexion, extension to 30 degrees, and left and right rotation to 50 degrees.  A July 2004 VA treatment record indicates that the Veteran was occasionally using a pneumatic cervical traction collar to manage his neck pain.

Upon VA examination in April 2004, the Veteran reported waking up with pain in his neck.  He stated that he had flare-ups once every week or two lasting for a few hours and getting worse in the winter.  He felt additional discomfort during the flares, but did not lose additional range of motion.  The examiner noted that the Veteran's neck disability had no effect on his ability to walk, eat, groom, bathe, or dress, and that he could drive for about two hours before his neck would ache.  The Veteran had a mild, but not significant, amount of neck spasm and mild to moderate discomfort on palpation.  He had some left shoulder discomfort and weakness.  No heat, redness, edema, or swelling were noted.  There was no evidence of radiculopathy and a neurological examination was normal.  The examiner noted a limited range of motion with no objective evidence of pain on repetitive motion of rotations.  The Veteran demonstrated flexion to 30 degrees, extension to 45 degrees, right lateral flexion to 40 degrees, left lateral flexion to 35 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 45 degrees, for a combined range of motion of 245 degrees.  The examiner noted that the Veteran terminated some of the passive range of motion testing due to pain.

Treatment records following the April 2004 VA examination also note frequent reports of pain and a limited range of motion.  A March 2006 VA treatment record indicates that the Veteran received a soft tissue injection to manage his neck pain.  In October 2007, a private physician, Dr. J.N., noted that the Veteran suffered from neck pain which was aching, dull, jabbing, stabbing, sharp, and throbbing in nature, and also experienced numbness and intermittent tingling.  In January 2008, a VA clinician noted an active range of motion that was restricted at the end ranges.  A January 2009 VA treatment record indicates ranges of motion were flexion to 38 degrees, extension to 37 degrees, right and left lateral flexion to 40 degrees, and right and left lateral rotation to 40 degrees, for a combined range of motion of 235 degrees.  Rounding each measurement to the nearest five degrees, the combined range of motion is also 235 degrees.  The clinician noted that there was restriction in most active ranges of motion, and greater on rotation.  In March 2009, the Veteran reported his pain was at times so severe that he would stay in bed all day.  In April 2009, a VA provider noted some limitation of motion in the neck, and in November 2009, a private physician, Dr. C.S., noted a limited active range of motion. 

Upon review, and considering the old rating criteria for the period prior to September 26, 2003, and the old and current rating criteria for the period after September 26, 2003, the Board finds a 20 percent disability rating, but not higher, is warranted throughout the period prior to February 24, 2010.  The reports regarding the Veteran's symptoms are consistent, and reflect a moderate limitation of motion of the cervical spine.  The only measured range of motion testing of record prior to September 26, 2003, occurred in August 2002, and reflected extension to 30 degrees, and left and right rotation to 50 degrees.  While flexion was normal, the other measured ranges of motion showed moderate limitation, and were similar to or worse than those demonstrated upon VA examination in August 2004.  Accordingly, under the old rating criteria, moderate limitation of motion is shown and a 20 percent disability rating is warranted prior to September 26, 2003.  

For the period from September 26, 2003, to February 23, 2010, the Board finds application of the old rating criteria is more favorable to the Veteran.  Range of motion testing conducted upon VA examination in August 2004 yielded results which the Board finds most nearly approximate to a moderate limitation of motion under the old rating criteria and warrant a 20 percent disability rating, and would also warrant a 20 percent disability rating under the current rating criteria based on forward flexion to greater than 15 degrees but not greater than 30 degrees. However, other range of motion testing conducted during this period would not warrant a 20 percent disability rating under the current criteria, as flexion is to greater than 30 degrees.  Nevertheless, the Board finds these results reflect moderate limitation of motion under the old rating criteria, as ranges of motion are moderately limited when comparing them to normal ranges of motion, and have a lower combined range of motion than that demonstrated during the August 2004 VA examination.  

At no time during this period is a disability rating higher than 20 percent warranted, either under the old criteria prior to September 26, 2003, or under the old or current criteria from September 26, 2003, to February 23, 2010.  At no time was IVDS diagnosed.  Range of motion testing and descriptions of the Veteran's symptoms do not reflect severe limitation of motion of the cervical spine at any time during the period prior to February 24, 2010.  While he reported severe pain and flare-ups, he was able to perform the activities of his daily life and did not lose additional range of motion.  Additionally, from September 26, 2003, to February 23, 2010, the Veteran does not meet the criteria for a higher disability rating under the current rating criteria because at no time does the evidence reflect forward flexion of the cervical spine of 15 degrees or less or ankylosis.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, a disability rating of 20 percent, but no higher, is warranted throughout the period prior to February 24, 2010, and a rating in excess of 20 percent is denied.  Gilbert. v. Derwinski, 1 Vet. App. 49, 54 (1990).

B. On and after February 24, 2010

After a careful review of all the evidence of record, lay and medical, the Board finds that throughout the period on and after February 24, 2010, with the exception of the period from August 27, 2015 to September 30, 2015, during which the Veteran is in receipt of a total disability rating, the weight of the competent and credible evidence demonstrates that the Veteran's neck disability was manifested by symptomatology most nearly approximating the criteria for a 30 percent disability rating under the current rating criteria.  As such, the Board finds that a 30 percent disability rating under the General Formula is warranted.

Upon VA examination on February 24, 2010, the Veteran reported moderate pain.  The examiner noted that there had been no incapacitating episodes of neck pain in the past 12 months that required doctor-ordered bed rest, but that the Veteran had decided on his own to go to bed two to four days a month in the past year because of pain.  The Veteran stated that he had flare-ups of pain to an eight or nine out of 10 on a scale of one to 10, occurring roughly two to four days per month and lasting for approximately four days.  He indicated that the flare-ups were precipitated by cold weather or carrying things.  He reported stiffness, fatigue, spasm, weakness, decreased movement, numbness, and some tingling to the left arm.  The Veteran could walk unaided, but used a cane and a neck brace about two times per year.  The examiner stated that the Veteran could walk two blocks in approximately five to 10 minutes, but felt unsteady and had a history of falls.  He was able to perform the activities of daily living, and could drive for 100 miles without rest.  The examiner noted a slow, normal gait with no limp.  The Veteran had a well-healed scar measuring 13.6 centimeters by two millimeters which was superficial and light in color, regular, smooth, and stable.  The scar was nontender with no inflammation, edema, or keloid, and caused no limitation of function.  Ranges of motion of the cervical spine included flexion to 20 degrees, extension to 40 degrees, right lateral flexion to 20 degrees, left lateral flexion to 12 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 34 degrees.  There was subjective evidence of pain upon extension, left lateral rotation, and left and right lateral flexion, and a combined range of motion of 156 degrees.  Rounding each measurement to the nearest five degrees, the combined range of motion is 155 degrees.  After repetition, ranges of motion were flexion to 16 degrees, extension to 42 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 32 degrees, and left lateral rotation to 36 degrees, for a combined range of motion of 176 degrees.  Rounding each measurement to the nearest five degrees, forward flexion is to 15 degrees, and the combined range of motion is 170 degrees.  The examiner found no objective evidence of spasm, weakness, or tenderness with single repetitions, and no atrophy or unequal strength.

A February 2011 report from a private physician, Dr. S.M., noted ranges of motion including forward flexion to 15 degrees, extension to 10 degrees, and left and right abduction to 15 degrees.  Doctor S.M. reported the Veteran's complaints of neck pain, stiffness, and discomfort.  

Upon VA examination in January 2012, the Veteran reported neck stiffness, fatigue, spasms, weakness, decreased motion, and bilateral upper extremity numbness and weakness.  He stated that he experienced flare-ups on about half of the days when the weather was cold and damp, with pain rising to an eight on a scale of one to 10.  The examiner noted that the Veteran reported spending about half of the days in the last winter in bed, but could not clarify if it was due solely to his neck disability or to some combination of other conditions, including his back and knees.  The examiner did indicate that the Veteran had not been prescribed bedrest in the past twelve months, and that he had IVDS with no incapacitating episodes.  The Veteran was typically able to sit for several hours, and could drive for 60 to 90 minutes without stopping for rest.  Ranges of motion were flexion to 30 degrees, extension to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, for a combined range of motion of 165 degrees.  Upon repetition, ranges of motion were flexion, extension, right lateral flexion, left lateral flexion, and right lateral rotation to 30 degrees, and left lateral rotation to 35 degrees, for a combined range of motion of 185 degrees.  The examiner reported functional loss due to pain on movement, deformity, and atrophy of disuse.  There was localized tenderness or pain, and guarding or muscle spasm with abnormal spinal contour.  There was a surgical scar which was not painful or unstable or of a total area greater than 39 square centimeters.

The Veteran again underwent VA examination in October 2014.  Upon examination, the Veteran reported that he felt his neck had been getting worse over the last year, and that he had constant pain in the posterior neck of varying intensity.  He noted that he had been working on old cars as a hobby until recently, when bending over began to bother his neck.  He could wash dishes or walk half a mile to the post office, but could not walk his small dog on a leash.  The Veteran described flare-ups occurring two to three times per month and lasting for two to three days, during which he would generally stay in bed but could get up on his own.  Ranges of motion were flexion to 25 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees, for a combined range of motion of 160 degrees.  Upon repetition, ranges of motion were flexion to 20 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, for a combined range of motion of 160 degrees.  The examiner found that there was additional functional loss due to less movement than normal and pain on movement.  There was no evidence of abnormal gait or spinal contour, and no evidence of IVDS because there was no nerve root compression identified.  Ranges of motion were reduced by pain and spondylotic processes of bony and ligamentous hypertrophy, and there was minimal additional loss of motion with repetitive use.  Pain during flare-ups was noted to cause some additional loss of motion based on history, but was not likely debilitating.  

The Veteran next underwent VA examination in December 2015, following a neck surgery in August 2015.  He reported constant pain in the neck that flared with turning.  He experienced more pain when turning to the left, and did not drive because he could not turn his head without turning his whole body.  The Veteran was generally able to walk for less than one mile, sit without restriction, and stand for less than 20 minutes, but could not tie his shoes, button his shirt, or lift with his left hand.  He reported more pain with repeated use, and described frequent flare-ups causing nausea and requiring him to lie down.  Ranges of motion were flexion to 15 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees, for a combined range of motion of 100 degrees.  There was no additional loss of function or range of motion upon repetitive use testing.  The examiner noted objective evidence of localized tenderness, and stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or with flare-ups.  However, the examiner also indicated that pain and incoordination would significantly limit functional ability with repeated use over a period of time.  There was no evidence of guarding or muscle spasm, and no vertebral fracture with a loss of 50 percent or more of height.  The examiner diagnosed IVDS with episodes of acute signs and symptoms due to IVDS that required bed rest having a total duration of at least one week but less than two weeks during the past 12 months, citing to the period of hospitalization for which the Veteran has already been awarded a 100 percent rating.  

The Veteran most recently underwent VA examination in April 2016.  He reported neck pain and left arm numbness.  He used a cane to assist with his balance problems, which were not attributable to his neck disability.  He stated that he was driving, but took pains to avoid having to look behind him without using mirrors.  The Veteran occasionally wore a soft cervical collar for comfort.  He described experiencing flare-ups causing brief muscle spasms, and had functional impairment, particularly with respect to turning his head.  Ranges of motion were flexion to 20 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 5 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees, for a combined range of motion of 105 degrees.  The examiner opined that the range of motion itself contributed to a functional loss.  Upon repetitive-use testing, there was no additional loss of function or range of motion.  Pain, fatigue, and incoordination were reported to limit functional ability with repeated use over a period of time, but not during a flare-up.  The examiner opined that the Veteran did not suffer from IVDS of the cervical spine.  A small surgical scar was noted which was not unstable or painful and had a total area of less than 39 square centimeters.  The examiner reported that the Veteran had trouble holding things with his hands, and that his left arm was weak and unreliable.  He would have difficulty completing tasks which required quick movement of his head or looking up.

Treatment records throughout this period note frequent complaints of pain, stiffness, and limitation of motion.  

For the period from February 24, 2010, to October 22, 2014, the Veteran's neck disability has been assigned a 30 percent rating under the current rating criteria.  From October 23, 2014, to August 26, 2015, a 20 percent rating is assigned under the current criteria.  From August 27, 2015, to September 30, 2015, a temporary total disability rating is assigned.  Finally, from October 1, 2015, a 30 percent rating is assigned under the current criteria.  Upon review, the Board finds application of the current rating criteria is more favorable to the Veteran than application of the old criteria, and that throughout this period his neck disability more nearly approximates the 30 percent rating criteria.  While range of motion testing upon VA examination in October 2014 did not reveal flexion to l5 degrees or less, the Veteran's symptoms and complaints have remained consistent throughout the appeal period, and in this case one examination is not sufficient to say that his neck disability improved during that time period.  In fact, the Veteran asserted that his condition had worsened and that he was having more pain.  Furthermore, the October 2014 examiner noted additional functional loss due to less movement than normal and pain on movement, and indicated that flare-ups were likely to cause additional loss of motion.

At no time during this period is a disability rating higher than 30 percent warranted, either under the old or current criteria.  Under the old rating criteria, 30 percent is the highest rating available, for severe limitation of motion.  Under the current criteria, a rating in excess of 30 percent is only warranted under the General Formula when ankylosis is present, and there is no evidence of ankylosis in this case.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, a disability rating of 30 percent, but no higher, is warranted throughout the period on and after February 24, 2010, with this exception of the period for which the Veteran is in receipt of a temporary total rating, and a rating in excess of 30 percent is denied.  Gilbert, 1 Vet. App. at 54.
As the Veteran was diagnosed with IVDS upon examination in January 2012, the Board has also considered whether the Veteran's neck disability should be rated as IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015), 5293 (2002).  In January 2012, the VA examiner noted that the Veteran experienced no incapacitating episodes as contemplated by the IVDS Formula, which would not warrant a compensable rating under the IVDS Formula.  The October 2014 examiner noted that IVDS was not found.  Upon VA examination in December 2015, the examiner noted that the Veteran experienced incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, which would warrant a 10 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  Also of note, the Veteran was rated at the 100 percent level during the time of the incapacitating episode at issue.  As the Veteran's orthopedic symptoms alone warrant a 30 percent rating for the relevant time period under the General Formula, it is more favorable to the Veteran to rate him accordingly.  A rating in excess of 30 percent for IVDS is only available in cases where the evidence shows, at a minimum, incapacitating episodes having a total duration of a least four weeks but less than six weeks within the past 12 months, or with pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief - neither of which is present in this case.

C. Other Rating Considerations

For both periods on appeal, the Board has also considered whether the Veteran's neck disability resulted in a level of functional loss greater than that already contemplated by the assigned ratings for the appeal period.  Deluca, 8 Vet. App. at 206.  The VA examiners noted that the Veteran had some functional limitation due to pain, less movement than normal, fatigability, and incoordination, but the evidence demonstrates that the Veteran had essentially the same ranges of motion upon repetition, and some ranges of motion were actually improved upon repetitive use.  Where ranges of motion decreased upon repetitive use, the decreased ranges of motion have been used for rating purposes.  As such, the Board finds the evidence does not reflect additional functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned ratings.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  As noted above, the Veteran has reported neurological symptoms and surgical scars which are already service-connected and separately rated, and there are no other symptoms which are not already contemplated by an assigned disability rating.  

The Board has also considered whether the Veteran's neck disability has presented an exceptional or unusual disability picture at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, this disability manifests primarily as pain and limitation of motion.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of pain (including painful flare ups), discomfort, stiffness, spasm, fatigue, weakness, limited range of motion, standing and walking limitations, and difficulty tying his shoes and buttoning his shirt; such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  While the Veteran reported feeling unsteady at times, with a history of falls (February 2010 VA examination), it was later noted that his balance problems were not attributable to his neck disability (April 2016 VA examination).  

The Board acknowledges that the Veteran reported using a neck brace about two times per year (February 2010 VA examination) and a soft cervical collar for comfort occasionally (April 2016 VA examination report).  Although the use of a brace or collar is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of the brace or collar are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a brace or collar and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by the Veteran's neck disability and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Furthermore, as the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disability (TDIU) by rating decision dated April 2016, and has not disagreed with the effective date assigned, the Board finds that consideration of whether entitlement to a TDIU due to a neck disability has been raised by the record is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Veteran has already been awarded special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2014) and 38 C.F.R. § 3.350(i) (2015) for the period from August 27, 2015, to October 1, 2015, based on the fact that his neck disability was rated as 100 percent disabling and he had additional service-connected disabilities independently ratable as 60 percent disabling or more.  The Veteran is not eligible for SMC at any other point during the period on appeal.  While the Veteran has been awarded a TDIU, the Board finds the TDIU has been assigned for a combination of service-connected disabilities, including the neck disability and associated radiculopathy, rather than a single disability.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  Accordingly, SMC is not warranted at any other point during the period on appeal.  


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for a neck disability prior to February 24, 2010, is granted.

Entitlement to a disability rating of 30 percent, but no higher, for a neck disability on and after February 24, 2010, with the exception of the period from August 27, 2015 to September 30, 2015, is granted. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


